Citation Nr: 1115875	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a heart disability (claimed as heart murmur).

3.  Entitlement to an increased disability rating for low back strain with degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for right lower leg skin rash, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable disability rating for lipomas of the thighs, right flank, right neck, and left shoulder.

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to April 1986 and from March 1988 to October 1991.  The Veteran served in the Southwest Asia theatre of operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a right knee disability and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by pain, stiffness, minimal left convexity of the lower lumbar spine as a result of muscular spasm, and limitation of motion, but with forward flexion of the thoracolumbar spine greater than 30 degrees.  

2.  The Veteran's right lower leg skin rash consists of a pink hypopigmented area of the right lower leg and an adjacent lesion with brown base and tiny punctuate lesions, which affects less than 1 percent of total skin surface and is not an exposed area; the Veteran has not treated this disability with systemic therapy.  

3.  The Veteran's lipomas of the thighs, right flank, right neck, and left shoulder are small, non tender, movable, and difficult to find without concentrated effort.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for low back strain with degenerative disc disease of the lumbar spine have been more nearly approximated from July 9, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a rating in excess of 10 percent for right lower leg skin rash have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2010).

3.  The criteria for a compensable rating for lipomas of the thighs, right flank, right neck, and left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in October 2007, November 2007, and January 2009 letters.  These letters advised the Veteran of what information and evidence is needed to substantiate a claim for service connection and a claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The October 2007 and November 2007 letters further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in May 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, as well as VA examination reports.

The Veteran's original service treatment records for his second period of service could not be located.  The Veteran was sent a letter informing him of this and requesting that he submit his original service treatment records or documents that can substitute for service treatment records.  A list of records that could substitute for service treatment records was provided.  Copies of the service treatment records for the Veteran's second period of service are of record.    

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Low Back

The Veteran contends that his low back disability is more disabling than currently evaluated.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Historically, service connection was awarded for sacroiliac strain by a November 1987 rating decision.  A noncompensable disability rating was assigned, effective April 5, 1986.  The current appeal stems from a July 2007 claim for an increased rating.

The Veteran's low back disability can be evaluated in different ways.  First, separate ratings can be assigned for any neurological and orthopedic manifestations of the disability (using the General Rating Formula for Diseases and Injuries of the Spine and any applicable diagnostic codes for neurological manifestation).    

Second, an evaluation can be assigned based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, if a rating is assigned based on incapacitating episodes, the Veteran cannot also receive a rating under the General Formula or for separate neurological manifestations, as such symptomatology would be included in the rating for incapacitating episodes.  See 38 C.F.R. § 4.14 (2010) (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); see also 38 C.F.R. § 4.71a.

In relevant part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 10 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; a 40 percent rating is warranted with forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted with unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5242.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows for ratings ranging from 10 percent to 60 percent based on the total duration of incapacitating episodes during a 12 month period.  A 10 percent rating is assigned for at least one week but less than 2 weeks, a 20 percent rating is assigned for at least 2 weeks but less than 4 weeks, a 40 percent rating is assigned with at least 4 weeks but less than 6 weeks, and a 60 percent rating is assigned with at least 6 weeks.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran was afforded a VA spine examination in May 2008.  He complained of aching pain, stiffness, and cramping.  X-rays revealed mild to moderate degenerative joint disease and minimal left convexity of the lower lumbar spine which the X-ray report indicated could be as a result of the muscular spasm.  Physical examination revealed forward flexion of the thoracolumbar spine to 85 degrees on one repetition and then 70 degrees on the second repetition.  The motion was limited due to pain.  On the second repetition, extension was limited to 15 degrees, right lateral flexion to 22 degrees, left lateral flexion to 30 degrees, right rotation to 26 degrees, and left rotation to 35 degrees.  The examiner explained that he could not determine any additional limitation due to pain, fatigue, lack of endurance, etcetera without resorting to speculation.  On examination, the Veteran denied radicular symptoms.  The examiner diagnosed osteoarthritis of the lumbar spine and left sacroiliac joint, as well as degenerative disc disease.  

The Veteran complains of cramping due to his lower back disability.  The X-ray report suggests that this cramping (described as spasm in the X-ray report) could have been severe enough to result in an abnormal spinal contour (in this case a minimal left convexity of the lower lumbar spine).  As such, the Board finds that the criteria for a 20 percent disability rating for the low back disability have been more nearly approximated.  

A disability rating in excess of 20 percent is not warranted at any time during the course of the appeal.  The Veteran has not reported, and the medical evidence does not reflect, any neurological symptomatology or incapacitating episodes.  As such, a separate rating based on neurological symptomatology is not warranted nor is use of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  To receive a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine the evidence would need to reflect ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine limited to 30 degrees or less.  Here, forward flexion of the thoracolumbar spine was limited at most to 70 degrees.  

Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 20 percent rating presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).


II. Right Lower Leg Skin Rash

Here, the Veteran contends that his right lower leg skin rash is more disabling than currently evaluated.  

Historically, service connection was awarded for rash, both legs, below the knee, by a November 1987 rating decision.  A 10 percent disability rating was assigned, effective April 5, 1986.  The current appeal stems from a July 2007 claim for an increased rating.

This skin disability is currently evaluated analogous to dermatitis or eczema using 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under that diagnostic code, a 60 percent rating is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

The Veteran was afforded a VA skin examination in May 2008, the examiner noted a pink hypopigmented area on the right lower leg measuring 5 centimeters (cm) by 5 cm and an adjacent lesion with brown base and tiny punctuate lesions measuring 2 cm by 2 cm.  The Veteran reported that the condition had not changed in the past year and was not present on the left leg.  The diagnosis was chronic dermatitis of the right leg which affects less than 1 percent of total skin surface and 0 percent of exposed areas.  The Veteran reported using over the counter lotion for this disability, and never using any prescription.  He had not been to see a dermatologist since his discharge in 1991.  The Veteran was provided another VA skin examination in June 2008.  He reported no change since his last examination.  

The Veteran's right lower leg skin rash does not affect the requisite amount of skin surface for a rating in excess of 10 percent to be assigned.  Likewise, he reports taking no prescription medication for this disability; instead relying upon over the counter lotion.  Thus, he has not had systemic therapy such as corticosteroids or other immunosuppressive drugs for this disability.  Given the above, a rating in excess of 10 percent for right lower leg skin rash is not warranted.  

III. Lipomas and Masses

The Veteran contends that his service-connected lipomas and masses should be rated as compensably disabling.  

Historically, service connection was awarded for subcutaneous masses of the left and right thigh by a November 1987 rating decision.  A 0 percent disability rating was assigned for each disability, effective April 5, 1986.  The current appeal stems from a July 2007 claim for an increased rating.  In August 2008, service connection was awarded for lipomas of the right flank, right neck, and left shoulder, which were combined for rating purposes with the subcutaneous masses of the left and right thigh and assigned a 0 percent disability rating, effective July 9, 2007.  

The lipomas have been rated as benign skin neoplasms under Diagnostic Code 7819.  See 38 C.F.R. § 4.118.  That diagnostic code instructs that the disability should be rated as disfigurement of the head, face, or neck, scars, or impairment of function.  The criteria for rating scars were changed effective October 23, 2008.  See 73 Fed. Reg. 54,708-54,712 (September 23, 2008).  In the statement of the case, the RO considered the Veteran's claim for a higher rating under both the former and current rating criteria for scars.  As such, the Board will consider the criteria in effect prior to and since October 23, 2008.  

The Veteran was afforded a VA skin examination in May 2008.  He complained of bumps.  On examination, the bumps were not obvious.  The Veteran had difficulty finding the two on the right flank.  These were approximately 1 cm in diameter, non tender, and movable.  He had one additional similar lesion on the right neck.  The diagnosis was small lipomas.  

The Veteran was afforded another VA skin examination in June 2008.  He reported no change since his last examination.  The Veteran pointed out lesions on the right lateral neck, left shoulder, and right flank.  Each lesion was non tender, rubbery, and moveable.  All were difficult to find without concentrated effort.  All were the size of a dry pea except for the one on the flank which was the size of a dry bean.  The Veteran was unable to find any lump on either thigh.  The diagnosis was lipomas.  Photographs were not taken as the lipomas were not visible and only palpable with concentrated effort.  The examiner explained that these were benign growths and not associated with any systemic conditions.  

Under the version of Diagnostic Code 7800 in effect prior to October 23, 2008, disfigurement of the head, face or neck was rated based on either gross distortion or asymmetry of features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or characteristics of disfigurement.  See 38 C.F.R. § 4.118 (2008).  For a rating in excess of 10 percent, there had to be visible or palpable tissue loss.  Ratings based on gross distortion or asymmetry were as follows: 3 or more features or paired sets of features warranted an 80 percent rating, 2 features or paired sets of features warranted a 50 percent rating, 1 feature or paired set of features warranted a 30 percent rating.  Ratings based on characteristics of disfigurement were as follows: 6 or more characteristics warranted an 80 percent rating, 4 or 5 characteristics warranted a 50 percent rating, 2 or 3 characteristics warranted a 30 percent rating, and 1 characteristic warranted a 10 percent rating.  

The 8 characteristics of disfigurement were: scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6 cm) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square cm), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm), underlying soft tissue missing in an area exceeding six square inches (39 square cm), and skin indurated and inflexible in an area exceeding six square inches (39 square cm).  Id. at Note (1).  

The current version of Diagnostic Code 7800 is similar to the previous version.  One difference is that the new code specifically contemplates burn scars and other scars of the head, face, or neck as well as other disfigurement.  The current version also contains 2 additional notes (bringing the total to 5).  The first note indicates that VA should separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code and combine the evaluations.  The second new note specifies that the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  

In this case, Diagnostic Code 7800 is only applicable to the lipoma on the neck.  The lipoma was described by the examiner as not obvious and as difficult to find without concentrated effort.  In fact, the examiner did not even photograph the lipoma as it was not visible and only palpable with concentrated effort.  This lipoma does not constitute a disfigurement as defined in Diagnostic Code 7800, and the provisions related to gross distortion or asymmetry of features or paired sets of features are not applicable to this neck lesion.  As such, a compensable rating is not warranted when considering either the current or former Diagnostic Code 7800.  

While the current and former criteria (other than that discussed above) differ slightly, for a compensable rating for the lipomas and masses, the evidence would essentially need to show scars of a certain size that are deep, superficial scars with an area or areas of 144 square inches (929 square cm) or greater, unstable scars, or scars that are painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008 & 2010).  The lipomas and masses could also be rated on limitation of affected part (including limitation of motion).  

Here, the medical and lay evidence establish that the Veteran has lipomas, rather than deep scars.  Even combining the size of the lipomas, the total is much smaller in area than 929 square centimeters.  Limitation of motion or limitation of function to a compensable degree is not shown or alleged.  The lipomas are not unstable and were reportedly non tender on examination.  As such, a compensable rating is not warranted.  

IV. Other Considerations

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his low back disability, right lower leg skin rash, and lipomas.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for disability ratings in excess of those already assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's low back disability, right lower leg skin rash, and lipomas present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against claims for ratings higher than those assigned, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A 20 percent rating for low back strain with degenerative disc disease of the lumbar spine is granted from July 9, 2007, subject to the applicable laws and regulations governing the payment of monetary benefits.

Entitlement to an increased disability rating for right lower leg skin rash, currently evaluated as 10 percent disabling, is denied.

Entitlement to a compensable disability rating for lipomas of the thighs, right flank, right neck, and left shoulder is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims for entitlement to service connection for a right knee disability and a heart disability.

The claim of entitlement to service connection for a heart disability was initiated in August 2007 when the Veteran was contacted by the RO about the other claims at issue and mentioned that he may have a heart murmur due to Gulf War service.  Also, in a June 2008 statement, the Veteran's representative noted that the Veteran wished to claim service connection for a possible heart condition secondary to service-connected hypertension (the Board notes that service connection has never been awarded for hypertension).  The representative relayed that the Veteran complained of chest pain and fatigue when walking short distances.  

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date).

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

While no current medical evidence is available to show a heart disability, the Veteran has reported chest pain and fatigue when walking short distances.  Fatigue and cardiovascular signs or symptoms are specifically listed as signs or symptoms which may be manifestations of an undiagnosed illness.  As such, the Veteran should be provided an appropriate VA heart examination to determine if he has a current heart disability or manifestations of an undiagnosed illness.  See 38 C.F.R. § 3.159(c)(4) (2010).  

During the Veteran's first period of service he complained of knee pain.  In April 1982 he reported low back and knee pain for the past 7 days.  Range of motion was good.  X-ray of the right knee showed no significant roentgen abnormality.  In July 1983, the Veteran complained of low back pain radiating into the legs, knees, and arms.  The Veteran declined a separation examination in 1986.  Service treatment records for the Veteran's second period of active service reflect no right knee complaints.  

The Veteran has submitted no current medical evidence of a right knee disability.  Instead, he asserts that he has a right knee disability due to strain put on it during physical activity.  This implies that the Veteran is having some form of current symptomatology.  Given the Veteran's current complaints and the report of complaints during service, it appears that an examination and medical opinion is needed relative to the claim of entitlement to service connection for a right knee disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also notes while the Veteran is not currently diagnosed with a right knee disability, joint pain is specifically listed as a sign or symptom which may be a manifestation of an undiagnosed illness. 

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his claimed heart condition and his claimed right knee condition since his discharge from service.  After securing the necessary release, the RO/AMC should obtain these records.

2.  Schedule the Veteran for a VA joints examination to address the diagnosis of any current disability manifested by right knee pain and to provide an opinion as the possible relationship to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination should include any testing necessary to determine a diagnosis.

After examining the Veteran and reviewing the claims file and test results, the examiner should provide a diagnosis or diagnoses related to the reported symptoms of right knee pain.  For each diagnosis related to the knee pain, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the disorder arose during service or is otherwise causally related to service.

If there is no diagnosed disability that the Veteran's claimed knee pain can be attributed to, the examiner should state whether there are objective signs and symptoms of the Veteran's knee pain.  The examiner should indicate whether such represents an undiagnosed illness, and whether the disorder is related to service, to include the Veteran's service in the Persian Gulf.

The examiner should provide a rationale for all opinions expressed.

3.  Schedule the Veteran for a VA heart examination to address the diagnosis of any current disability manifested by chest pain and fatigue when walking short distances and to provide an opinion as the possible relationship to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination should include any testing necessary to determine a diagnosis.

After examining the Veteran and reviewing the claims file and test results, the examiner should provide a diagnosis or diagnoses related to the reported symptoms of chest pain and fatigue when walking short distances.  For each diagnosis related to the chest pain and fatigue when walking short distances, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the disorder arose during service or is otherwise causally related to service.

If there is no diagnosed disability that the Veteran's claimed chest pain and fatigue when walking short distances can be attributed to, the examiner should state whether there are objective signs and symptoms of the Veteran's chest pain and fatigue when walking short distances.  The examiner should indicate whether such represents an undiagnosed illness, and whether the disorder is related to service, to include the Veteran's service in the Persian Gulf.

The examiner should provide a rationale for all opinions expressed.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


